Citation Nr: 0631736	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  05-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Propriety of severance of service connection for bilateral 
tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from February 1955 
to September 1955.

This appeal stems from rating decisions of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
issued a decision in August 2003, that granted service 
connection for bilateral tinnitus.  A 10 percent rating was 
assigned for that condition.  The veteran initiated an 
appeal, by seeking a higher initial rating for bilateral 
tinnitus.  

Thereafter, by a decision of June 2004, the RO advised the 
veteran of its proposal to sever service connection for 
bilateral tinnitus.  In a letter dated July 2, 2004, the RO 
informed the veteran of the rationale for its severance 
proposal and noted that the severance would be effected if 
additional evidence were not received within 60 days of the 
letter.  The RO's decision of September 16, 2004, effected 
the severance of service connection for bilateral tinnitus. 

The veteran timely appealed the September 16, 2004, decision 
severing service connection for bilateral tinnitus.  During 
the course of the appeal period as to the severance issue, 
the veteran's representative advised, by letter of March 
2005, that the veteran wished to withdraw the appeal for a 
separate 10 percent evaluation for tinnitus in each ear.  


FINDING OF FACT

The August 2003 rating decision granting service connection 
for bilateral tinnitus was manifestly contrary to the 
evidence of record.


CONCLUSION OF LAW

The August 2003 rating decision granting service connection 
for bilateral tinnitus was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a July 2, 2004, 
letter from the RO to the appellant that was issued in 
connection with the proposal to sever service connection for 
bilateral tinnitus.  The letter informed the appellant of 
the type of evidence he had to submit to avert the proposed 
severance.  A copy of the June 2004 proposal to sever 
service connection for bilateral tinnitus provided the 
rationale for the severance proposal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required content-complying notice 
by letter of July 2, 2004, regarding the proposed severance, 
and this was before the September 16, 2004 decision that 
effected the severance.  Hence, the timing of notice 
specified in Pelegrini was satisfied in this instance.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  (Where 
service connection is severed because of a change in or 
interpretation of a law or Department of Veterans Affairs 
issue, the provisions of §3.114 are for application.)  A 
change in diagnosis may be accepted as a basis for severance 
action if the examining physician or physicians or other 
proper medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided in paragraph (i) of 
this section, if additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued, if in order, effective the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(d).

In order for CUE to exist (1) "either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Simply to claim CUE on the basis that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  

Analysis

The veteran maintains that he developed tinnitus as a result 
of noise exposure while he was in military service.  He 
claims that he was exposed to noise as a tank crew member 
and as a participant in training drills at the firing range 
where 90-mm cannon were blasting.  He contends that his ears 
were ringing and buzzing at the end of his work day in the 
service.  In view of his reported experiences, he asserts 
that service connection should not have been severed for 
tinnitus. 

Service medical records are unavailable and were presumably 
destroyed in a fire at a records center.  However, the 
report of the veteran's separation from service establishes 
that he was in the armor branch, a branch of service where 
the veteran might well have been exposed to noise.  There 
is, then, no dispute that he was exposed to noise in the 
performance of his military duties.  

The veteran has provided reports from non-VA audiologists 
demonstrating that he has bilateral hearing loss.  However, 
these reports make no reference to tinnitus. 

A VA audiology examination was performed in April 2003.  The 
veteran referred to his activities in basic training and as 
a tank crewman that involved noise exposure.  However, in 
response to a query about the date and circumstances of the 
onset of tinnitus, the veteran specifically stated that he 
did not have tinnitus at discharge from military service.  
He reported that he now had tinnitus.  As well, he mentioned 
that he was a farmer in postservice years, when he used a 
riding mower and garden tiller.  The examiner wrote that, 
"By history, tinnitus not likely related to military 
service."  

In its August 2003 decision granting service connection for 
bilateral tinnitus, the RO stated that the April 2003 VA 
audiologist had diagnosed tinnitus and provided the opinion 
that tinnitus, at least as likely as not, was related to 
military service.  The RO, in its June 2004 decision 
proposing severance, stated that, contrary to what was 
reported in the August 2003 decision, the VA audiologist did 
not, in fact, say that tinnitus, at least as likely as not, 
was related to military service.  Rather, pointed out the 
RO, the audiologist concluded, based on information provided 
by the veteran, that he did not believe it likely that the 
veteran's tinnitus was related to military service.  

The VA audiologist's assessment, that the veteran's tinnitus 
is not related to military service, is based on the history 
related by the veteran at the time of the audiology 
examination.  A plain reading of the audiologist's report 
leaves but one conclusion-that the veteran's current 
tinnitus is not related to his experiences in military 
service, including noise exposure while performing his 
duties in basic training and as a tank crewman.  As noted 
above, a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Other than the veteran's 
assertion on his application for compensation received in 
February 2003, there was no medical evidence or other 
evidence of record at the time of the August 2003 decision 
that tended to link tinnitus to his 7 1/2 months of military 
service during 1955.

In all, no plausible basis is provided for the RO's August 
2003 decision that granted service connection for bilateral 
tinnitus.  That decision was not in accordance with the 
evidence of record at the time the decision was issued.  
There is every indication that an error was committed which 
is undebatable, and about which reasonable minds could not 
differ.  The August 2003 decision is clearly and 
unmistakably erroneous, and severance of service connection 
for bilateral tinnitus was proper. 


ORDER

The RO properly severed service connection for bilateral 
tinnitus, and the appeal is denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


